          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

DOYLE E. TULLOS                                PLAINTIFF

v.                     No. 4:18-cv-926-DPM

BIOMET, INC., et al.                         DEFENDANTS

JOHNNY LUCAS                                   PLAINTIFF

v.                     No. 4:19-cv-161-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

GARYSANDENandSUSANSANDEN                      PLAINTIFFS

v.                     No. 4:19-cv-162-DPM

BIOMET, INC., et al.                         DEFENDANTS

DILLARD SHERRILL and
PATRECA M. SHERRILL                           PLAINTIFFS

v.                     No. 4:19-cv-163-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

VALEN A HONEYCUTT                              PLAINTIFF

v.                     No. 4:19-cv-216-DPM

JOHN CUCKLER, M.D., et al.                   DEFENDANTS
                                ORDER

     1. Any lawyer who has been properly admitted in one of these
cases under Local Rule 83.5 may appear in the other cases.       No
additional pro hac vice motion is required.
     2. Honeycutt' s lawyers are not yet admitted. They must comply
with Local Rule 83.5.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
